Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, 13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 4 is unclear as to what ‘brute force’ means.
B) Claim5 is unclear as to why the term is in quotes.
C) Claim 10 is missing a period.
D) Claim 13 is unclear. Is the surface of the liquid meant, or does it refer to a phase diagram?
E) Claims 16-19 lack antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ami-Rav 4199679 taken with Kalechofsky et al. 8703102, further in view of Weitekamp 9658300.
Ami-Rav teaches, especially in col. 3-4, changing quantum states of materials and using magnets to separate isotopes. This differs in not teaching hyperpolarization, however Kalechofsky teaches, especially in col. 6-7 and 11, hyperpolarization of 13C with cryogenic material. Using this technique to excite/change spin in the process of Ami-Rav is obvious to create the changes necessary to permit separation. As to the compound, since only the nuclear spin is affected, any suitable (ie gaseous) compound may be used. As to the state of matter, any state suitable for projection is obvious. As the material warms, creation of multiple phases occurs; no difference is seen in the mechanism (claims 11-13 and 20) since the materials and techniques can be the same as claimed- note in particular Weitekamp col. 8. The strength and frequency (claims 3 and 14) of the magnetic field is obvious to permit the desired separation. The use of a particular isotopic ratio (claims 16-19) is obvious to treat the desired stream, noting that 13C represents about 1% of carbon in nature. The comments in the search report are noted and incorporated herein.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalechofsky et al. 8703102 in view of Weitekamp.
Kalechofsky teaches, especially in col. 6-7 and 11, hyperpolarization of 13C with cryogenic material. The comments above with respect to the obviousness of certain claimed features is incorporated herein. The reference does not explicitly teach isotope separation, however it is obvious to recover material which has been so separated in order to use it for further experimentation. The teachings in col. 8 of Weitekamp are noted, particularly in regard to claims 11-13 and 20.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weitekamp 9658300 taken with Ami-Rav.
Weitekamp teaches, especially in the figures and columns 4 and 8, hyperpolarizing 13C and forming a solid or liquid, and recovery of substances. The comments above with respect to the obviousness of certain claimed features is incorporated herein, especially in view of the teachings in col. 8 directed to freezing/melting of the materials and the effect this has.
This does not explicitly teach using magnets to separate the isotopes, however doing so by the means of Ami-Rav discussed above is obvious to obtain pure materials for subsequent experimentation.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736